Citation Nr: 0208239	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  98-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for calcified tendinitis of 
the left ankle/calcaneus, claimed as a left leg and foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for calcified tendinitis of the left 
ankle/calcaneus.  

In a statement received in October 2000, the veteran withdrew 
his request for a hearing before a Member of the Board.  


FINDINGS OF FACT

1.  Any left ankle injury in service was acute and transitory 
and resolved without residual disability.

2.  A left ankle/calcaneus disability was initially 
demonstrated many years after service, and there is no 
clinical evidence linking it to service.


CONCLUSION OF LAW

A left ankle/calcaneus disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

With the exception of the separation examination, the 
veteran's service medical records are not available.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  In this regard, it is noted 
that the RO requested that the National Personnel Records 
Center provide the service medical records, as well as any 
records from the Surgeon General's office.  However, the 
response received from the National Personnel Records Center 
was that there were no sick reports for 1954 or Surgeon 
General's Office records available.  The Board points out 
that the RO requested in March 1997 that the veteran furnish 
any evidence showing that he had been treated for his claimed 
disability since service.  No response was received.  
Accordingly, another attempt to procure the service medical 
records is not necessary.

The evidence in support of the veteran's claim for service 
connection for left ankle/calcaneus disability consists 
primarily of his statements regarding the onset of his left 
ankle disability.  In addition, the Board notes that 
following the VA examination of the muscles in April 1997, 
the diagnosis was calcified tendonitis of the left 
ankle/calcaneus, status post remote sprain.  Finally, the 
Board observes that during a VA examination in April 1997, 
the veteran stated that he had injured his left ankle and 
left shin in service in 1954.  

The evidence against the veteran's claim includes the report 
of the separation examination conducted in November 1954.  A 
clinical evaluation of the feet and lower extremities at that 
time was normal.  VA outpatient treatment records show that 
the veteran was seen in January 1997 and reported 
intermittent pain in the left foot and ankle for the previous 
one to two years.  He denied any trauma to the foot prior to 
the onset of symptoms.  He related that the pain was getting 
worse.  The diagnosis was left heel with abnormal heel pad 
secondary to pain.  The Board points out that on an X-ray 
study of the left ankle in January 1997, the clinical history 
was that the veteran had had left ankle and heel pain for two 
years.  It is also significant to note that when he described 
his alleged in-service injury during the VA examination in 
April 1997, the veteran indicated that he had sought 
treatment overseas, but did not need any further evaluation, 
and he did not require surgery or physical therapy for it.  

Even if the Board were to assume that the veteran sustained 
some injury to his left ankle during service, the 
preponderance of the evidence remains against his claim for 
service connection.  Moreover, the mere fact that the veteran 
was treated in service for left ankle complaints, and that a 
left ankle disability has been demonstrated following 
service, does not mandate a grant of service connection.  In 
this regard, it is significant to point out that the veteran 
has not claimed that he received any treatment for his left 
ankle for more than forty years following his separation from 
service.  This suggests that any injury in service was acute 
and transitory and resolved without residual disability.  
This conclusion is supported by the fact that no 
abnormalities of the left ankle were reported on the 
separation examination and that he was not treated for any 
left ankle complaints for so many years following service.  
The Board further notes that the notation following the VA 
examination in April 1997 that the veteran's calcified 
tendinitis of the left ankle was status post remote sprain is 
clearly based on the history provided by the veteran.  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to accept 
that portion of the diagnoses.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for calcified tendinitis of the left 
ankle/calcaneus.  


ORDER

Service connection for calcified tendinitis of the left 
ankle/calcaneus is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

